DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response for Election/Restrictions
Applicant's election without traverse of Species I, Figures 1, 3 and 5 (claims 9-20) in the reply filed on 12/27/2021 is acknowledged. Species II and III (claims 1-8) is withdrawn from consideration. 
The requirement is still deemed proper and is therefore made FINAL.

Specification
The abstract of the disclosure is objected to because it should avoid using phases which can be implied, such as, “This disclosure concerns”, “The disclosure defined by this invention”, “This disclosure describes”, “is disclosed”, “are disclosed”, “the invention relates to” etc. Correction is required. See MPEP 608.01 (b).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	
Claims 9-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tynes et al. (US 20070210061 A1), in view of Moon et al. (US 20140021191 A1).
	Regarding claim 9, Tynes discloses 
A slow cooker (slow cooker 10, fig.4) capable of frying food, comprising a main body assembly (housing 20, fig.4), a ceramic inner container (container 30, fig.4, Par.0020 cited: “…The container 30 is preferably made of stoneware or ceramic…”), a head assembly (lid 40, fig.4), wherein the ceramic inner container (container 30) is located inside the main body housing 20), the head assembly (lid 40) is fitted with the main body assembly (housing 20).
However, Tynes discloses an airfryer head assembly, the airfryer head assembly is fitted with the main body assembly.
Moon discloses a cooker (counter-top electric oven 10, fig.1) comprising an airfryer head assembly (power head 20, fig.1), the airfryer head assembly (power head 20) is fitted with a main body assembly (oven housing 18, fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a head assembly of Tynes, by using an airfryer head assembly, the airfryer head assembly is fitted with the main body assembly, as taught by Moon, in order to be used when the food is fried.

    PNG
    media_image1.png
    570
    879
    media_image1.png
    Greyscale



Regarding claim 10, Moon discloses 
the airfryer head assembly (power head 20, fig.1) comprises a first socket (wall outlet plug, fig.7), a sensor (thermostat 98, fig.3), a timing switch (thermistor 96, fig.7), a temperature controller (control system 100, fig.7), an electric motor (motor 76, fig.3), a heating tube (an infrared electric heating element 84, fig.3), an upper fan blade (cooling fan 78, fig.3) and a lower fan blade (oven fan 80, fig.3) therein, wherein an input end of the sensor (thermostat 98) is connected to a power source through the first socket (wall outlet plug, fig.7), an output end of the sensor (thermostat 98) is connected to an input end of the timing switch (thermistor 96), and an output end of the timing switch (thermistor 96) is connected to the temperature controller and the electric motor respectively, the temperature controller (control system 100) is connected to the heating tube (an infrared electric heating element 84), the heating tube (an infrared electric heating element 84) is connected to the power source, the electric motor (motor 76) is connected to the power source, and an input end of the electric motor (motor 76) is connected to the upper fan blade (cooling fan 78) and the lower fan blade (oven fan 80) respectively; when the temperature of the heating tube (an infrared electric heating element 84) reaches a set value of the temperature controller (control system 100), the heating tube (an infrared electric heating element 84) is powered off and the electric motor (motor 76) is not powered off, and the electric motor (motor 76) drives the upper fan blade (cooling fan 78) and the lower fan blade (oven fan 80) to rotate; and when a heating time reaches a set time of the timing switch (thermistor 96), the electric motor is powered off (motor 76).

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a head assembly of Tynes, by using an airfryer head assembly with including a first socket, a sensor, a timing switch, a temperature controller, an electric motor, a heating tube, an upper fan blade, as taught by Moon, in order to be used when the food is fried.

Regarding claim 11, Moon discloses the airfryer head assembly (power head 20, fig.1) is provided with an upper lid (power head 20 is a lid) equipped with a handle (handles 65, fig.1). 
Tynes discloses a lower lid (lid 40, fig.4) equipped with a handle (handle 42, fig.4) thereon.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a head assembly of Tynes, by using an airfryer head assembly, the airfryer head assembly is fitted with the main body assembly, as taught by Moon, in order to be used when the food is fried.

Regarding claim 12, Tynes discloses 
the slow cooker (slow cooker 10, fig.4) is also provided with a casing handle (handles 26, fig.4), the casing handle (handles 26) being disposed on left and right sides of the main body assembly (housing 20, fig.4).



Regarding claim 13, Tynes discloses 
the main body assembly (housing 20, fig.4) is circular (housing 20 is circular, fig.4) or elliptical in shape.

Regarding claim 15, Tynes discloses 
A slow cooker (slow cooker 10, fig.4) capable of frying food, the slow cooker (slow cooker 10) comprising a main body assembly (housing 20, fig.4), a ceramic inner container (container 30, fig.4, Par.0020 cited: “…The container 30 is preferably made of stoneware or ceramic…”), wherein the ceramic inner container (container 30) is located inside the main body assembly (housing 20).
However, Tynes discloses an airfryer head assembly, the airfryer head assembly is fitted with the main body assembly.
Moon discloses a cooker (counter-top electric oven 10, fig.1) comprising an airfryer head assembly (power head 20, fig.1), the airfryer head assembly (power head 20) is fitted with a main body assembly (oven housing 18, fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a head assembly of Tynes, by using an airfryer head assembly, the airfryer head assembly is fitted with the main body assembly, as taught by Moon, in order to be used when the food is fried.


    PNG
    media_image1.png
    570
    879
    media_image1.png
    Greyscale


Regarding claim 16, Moon discloses 
the airfryer head assembly (power head 20, fig.1) comprises a first socket (wall outlet plug, fig.7), a sensor (thermostat 98, fig.3), a timing switch (thermistor 96, fig.7), a temperature controller (control system 100, fig.7), an electric motor (motor 76, fig.3), a heating tube (an infrared electric heating element 84, fig.3), an upper fan blade (cooling fan 78, fig.3) and a lower fan blade (oven fan 80, fig.3) therein, wherein an input end of the sensor (thermostat 98) is connected to a power source through the first socket (wall outlet plug, fig.7), an output end of the sensor (thermostat 98) is connected to an input end of the timing switch (thermistor 96), and an output end of the timing switch (thermistor 96) is connected to the temperature controller and the electric motor respectively, the temperature controller (control system 100) is connected to the heating tube (an infrared electric heating element 84), the heating tube (an infrared electric heating element 84) is motor 76) is connected to the power source, and an input end of the electric motor (motor 76) is connected to the upper fan blade (cooling fan 78) and the lower fan blade (oven fan 80) respectively; when the temperature of the heating tube (an infrared electric heating element 84) reaches a set value of the temperature controller (control system 100), the heating tube (an infrared electric heating element 84) is powered off and the electric motor (motor 76) is not powered off, and the electric motor (motor 76) drives the upper fan blade (cooling fan 78) and the lower fan blade (oven fan 80) to rotate; and when a heating time reaches a set time of the timing switch (thermistor 96), the electric motor is powered off (motor 76).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a head assembly of Tynes, by using an airfryer head assembly with including a first socket, a sensor, a timing switch, a temperature controller, an electric motor, a heating tube, an upper fan blade, as taught by Moon, in order to be used when the food is fried.

Regarding claim 17, Moon discloses the airfryer head assembly (power head 20, fig.1) is provided with an upper lid (power head 20 is a lid) equipped with a handle (handles 65, fig.1). 
Tynes discloses a lower lid (lid 40, fig.4) equipped with a handle (handle 42, fig.4) thereon.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a head assembly of Tynes, by using 

Regarding claim 18, Tynes discloses 
the slow cooker (slow cooker 10, fig.4) is also provided with a casing handle (handles 26, fig.4), the casing handle (handles 26) being disposed on left and right sides of the main body assembly (housing 20, fig.4).

Regarding claim 19, Tynes discloses 
the main body assembly (housing 20, fig.4) is circular (housing 20 is circular, fig.4) or elliptical in shape.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tynes et al. (US 20070210061 A1), in view of Moon et al. (US 20140021191 A1) and further in view of Randall et al. (US 20150033951 A1).
Regarding claim 14, the modification of Tynes and Moon discloses substaintially all the features as set forth in claim 9, but does not disclose a metal inner container.
Randall discloses a slow cooker (slow cooker 10, fig.1) comprises a metal inner container (cooking vessel 20, fig.1, Par. 0029 cited: “…The cooking vessel 20 is preferably made from earth ware (stoneware) but may be manufactured from glazed ceramic, porcelain, metal, or other suitable material known to one of ordinary skill in the art…”).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to include a metal inner container of Randall, which is located outside the ceramic inner container of Tunes, in order to maintain a heat.

Regarding claim 20, the modification of Tynes and Moon discloses substaintially all the features as set forth in claim 15, but does not disclose a metal inner container.
Randall discloses a slow cooker (slow cooker 10, fig.1) comprises a metal inner container (cooking vessel 20, fig.1, Par. 0029 cited: “…The cooking vessel 20 is preferably made from earth ware (stoneware) but may be manufactured from glazed ceramic, porcelain, metal, or other suitable material known to one of ordinary skill in the art…”).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to include a metal inner container of Randall, which is located outside the ceramic inner container of Tunes, in order to maintain a heat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
01/25/2022